Case 1:20-cr-00088-DLC Document 20 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee ee ee ee ee et ne ee X
UNITED STATES OF AMERICA, : 20Cr0088 (DLC)
-V- : ORDER
GABRIEL DIXON, Uspc SDNY |
vetendant || DOCUMENT :
efendant. Po
| | BLECTRONICALLY FILED |
~-------- +--+ +--+ +--+ x DOC #: |

    

DATE FILED: 2

i
i
bi
fa
i

  

DENISE COTE, District Judge: poh

 

 

 

The Court having rescheduled the May 1 sentencing date to
June 18 an light of the COVID-19 outbreak, it is hereby

ORDERED that defendant's sentencing submission shall be due
June 4; Government’s submission shall be due June 11.

Dated: New York, New York
May 14, 2020

Mute ic

VIDENISE COTE
United pBtates District Judge

 
